EX-35.1 (logo) KeyBank Real Estate Capital February 28, 2012 Statement of Compliance For Period ending December 31, 2011 Re: Transactions per Attachment A I, Diane Haislip, in my capacity as Senior Vice President of KeyCorp Real Estate Capital Markets, Inc. (KRECM), do hereby state that: * A review of the Primary Servicing and Master Servicing activities of KRECM during the above stated period and of its performance, under the Agreement(s), has been made under my supervision, and, * To the best of my knowledge, based on such review, KRECM has fulfilled all of its obligations under the Agreement in all material respects throughout the reporting period. By: /s/ Diane Haislip Diane Haislip Senior Vice President Date: February 28,2012 911 Main Street, Suite 1500 * Kansas City, MO 64105 Toll Free (888) 979-1200 * Direct (816) 221-8800 * www.keybank.com (page) KeyCorp Real Estate Capital Markets, Inc. For the period of January 1 through December 31, 2011 Attachment A to Officer's Certificate Commercial Mortgage Pass-Through Certificates, as Master Servicer 1.Banc of America Large Loan, Inc., Commercial Mortgage Pass-Through Certificates, Series 2007-BMBl, dated 08/01/2007 2.Banc of America Merrill Lynch Commercial Mortgage Inc., Multifamily Mortgage Pass-Through Certificates, Series 2011-KAIV, dated 6/1/11 3.Credit Suisse First Boston Mortgage Series Corp., Commercial Mortgage Pass-Through Certificates, Series 2006-C1, dated 03/01/2006 4.Credit Suisse First Boston Mortgage Series Corp., Commercial Mortgage Pass-Through Certificates, Series 2006-C4, dated 09/01/2006 5.Credit Suisse First Boston Mortgage Series Corp., Commercial Mortgage Pass-Through Certificates, Series 2006-C5, dated 12/01/2006 6.Credit Suisse First Boston Mortgage Series Corp., Commercial Mortgage Pass-Through Certificates, Series 2006-TFL1, dated 04/09/2006 7.Credit Suisse First Boston Mortgage Series Corp., Commercial Mortgage Pass-Through Certificates, Series 2006-TFL2, dated 11/09/2006 8.Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2007-TFL1, dated 03/09/2007 9.Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2007-TFL2, dated 07/09/2007 10. Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2007-C4, dated 09/01/2007 11. Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2007-C2, dated 05/01/2007 12. Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2007-C3, dated 06/01/2007 13. Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2007-C5, dated 11/01/2007 14. Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2008-C1, dated 04/14/2008 15. Deutsche Mortgage & Asset Receiving Corporation, Commercial Mortgage Pass-Through Certificates, Series COMM 2007-C9, dated 08/01/2007 16. Deutsche Mortgage & Asset Receiving Corporation, Commercial Mortgage Pass-Through Certificates, Series CD 2007-CD5, dated 11/21/2007 17. Deutsche Mortgage & Asset Receiving Corporation, Multifamily Mortgage Pass-Through Certificates, Series 2011-K16, Dated 12/1/11 18. GE Commercial Mortgage Corporation, Commercial Mortgage Pass-Through Certificates, Series 2007-C1, dated 05/01/2007 Greenwich Capital Commercial Funding Corp., Commercial Mortgage Pass-Through Certificates, Series 2007-GG11, dated 02/12/2007 19. Hartford Mezzanine Investors I-CRE CDO 2007-1, Ltd., dated 08/08/2007 20. Highland Park CDO I, Ltd., dated 12/20/2006 Classification: KeyCorp Public (page) KeyCorp Real Estate Capital Markets, Inc. For the period of January 1 through December 31, 2011 Attachment A to Officer's Certificate Commercial Mortgage Pass-Through Certificates, as Master Servicer (continued) 21. J.P. Morgan Chase Commercial Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2007-CIBC20, dated 08/03/2007 22. J.P. Morgan Chase Commercial Mortgage Securities Trust 2009-IWST Commercial Mortgage Pass-Through Certificates, Series 2009-IWST, dated 12/23/2009 23. J.P. Morgan Chase Commercial Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2010-CNTR, dated 9/13/10 24. J.P. Morgan Chase Commercial Mortgage Securities Corp., Multifamily Mortgage PassThrough Certificates, Series2011-K14, dated 8/1/11 25. Merrill Lynch Mortgage Investors, Inc., ML-CFC Commercial Mortgage Trust Pass-Through Certificates, Series 2007-8, dated 08/01/2007 26. Merrill Lynch Mortgage Investors, Inc., ML-CFC Commercial Mortgage Trust Pass-Through Certificates, Series 2007-9, dated 08/01/2007 27. Merrill Lynch Mortgage Investors, Inc., ML-CFC Commercial Mortgage Pass-Through Certificates, Series 2006-2, dated 06/01/2006 28. Merrill Lynch Mortgage Investors, Inc., Merrill Lynch Floating Trust Pass-Through Certificates, Series 2006-1, dated 11/01/2006 29. Merrill Lynch Mortgage Investors, Inc., Merrill Lynch Mortgage Trust Commercial Mortgage Pass-Through Certificates, Series 2007-C1, dated 08/01/2007 30. Merrill Lynch Mortgage Investors, Inc., ML-CFC Commercial Mortgage Pass-Through Certificates, Series 2007-5, dated 03/01/2007 31. Merrill Lynch Mortgage Investors, Inc., Merrill Lynch Mortgage Trust Commercial Mortgage Pass-Through Certificates, Series 2008-C1, dated 06/12/2008 32. Morgan Stanley Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 2007-IQ16, dated 06/22/2007 33. Structured Asset Securities Corporation II, LB Commercial Mortgage Trust Pass through Certificates, Series 2007-C3, dated 07/11/2007 34. Structured Asset Securities Corporation II, LBUBS Commercial Mortgage Trust 2007-C1, dated 02/12/2007 35. Structured Asset Securities Corporation II, LB-UBS Commercial Mortgage Trust Pass through Certificates, Series 2007-C6, dated 08/13/2007 36. Waterfall Victoria Depositor LLC, Mortgage-backed Certificates, Series 2011-SBC2, dated 1/1/11 Classification: KeyCorp Public (page) KeyCorp Real Estate Capital Markets, Inc. For the period of January 1 through December 31, 2011 Attachment A to Officer's Certificate Commercial Mortgage Pass-Through Certificates, as Primary Servicer 1.Bank of America Commercial Mortgage, Inc, Commercial Mortgage Pass-Through Certificates, Series 2006-1, dated 03/01/2006 2.Banc of America Commercial Mortgage Inc., Commercial Mortgage Pass-Through Certificates, Series 2008-1, dated 06/27/2008 3.Banc of America Merrill Lynch Commercial Mortgage Inc., Multifamily Mortgage Pass-Through Certificates, Series 2011-K704, dated 11/1/11 4.Banc of America Merrill Lynch Commercial Mortgage Inc., Multifamily Mortgage Pass-Through Certificates, Series 2011-K13, dated 5/1/11 5.Bear Stearns Commercial Mortgage, Inc., Maiden Lane Commercial Mortgage-Backed Securities Trust 2008-1, dated 06/26/2008 6.Citigroup Commercial Mortgage Securities Inc., UBS-Citigroup Commercial Mortgage Trust 2011-C1, Commercial Mortgage Pass-Through Certificates, Series 2011-C1, dated 12/1/11 7.Deutsche Mortgage & Asset Receiving Corporation, Commercial Mortgage Pass-Through Certificates, Series 2009-K4, dated 10/22/2009 8.Deutsche Mortgage & Asset Receiving Corporation, Multifamily Mortgage Pass-Through Certificates, Series 2011-K11, dated 3/1/11 9.J.P. Morgan Chase Commercial Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2011-C3, dated 3/1/11 10. J.P. Morgan Chase Commercial Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2011-C4, dated 6/1/11 11. J.P. Morgan Chase Commercial Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2011-C5, dated 9/1/11 12. J.P. Morgan Chase Commercial Mortgage Securities Corp., Multifamily Mortgage Pass-Through Certificates, Series 2011-K702, dated 6/1/11 13. J.P. Morgan Chase Commercial Mortgage Securities Corp., Multifamily Mortgage Pass-Through Certificates, Series 2011-K10, dated 2/1/11 14. Merrill Lynch Mortgage Investors, Inc., ML-CFC Commercial Mortgage Trust Pass-Through Certificates, Series 2007-6, dated 04/01/2007 15. Morgan Stanley Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 2008-TOP29, dated 02/29/2008 16. Morgan Stanley Capital I, Inc., Multifamily Mortgage Pass-Through Certificates, Series 2011-K701, dated 3/1/11 17. Structured Asset Securities Corporation II, LBUBS Commercial Mortgage Trust 2006-C7, dated 11/13/2006 18. Structured Asset Securities Corporation II, LB-UBS Commercial Mortgage Trust Pass through Certificates, Series 2007-C7, dated 11/12/20071 19. Wells Fargo Commercial Mortgage Securities, Inc., Multifamily Mortgage Pass-Through Certificates, Series 2011-K15, dated 11/1/11 Classification: KeyCorp Public (page) KeyCorp Real Estate Capital Markets, Inc. For the period of January 1 through December 31, 2011 Attachment A to Officer's Certificate Commercial Mortgage Pass-Through Certificates, as Primary Servicer (continued) 20. Wells Fargo Commercial Mortgage Securities, Inc., Multifamily Mortgage Pass-Through Certificates, Series 2011-K703, dated 9/1/11 21. Wells Fargo Commercial Mortgage Securities, Inc., Multifamily Mortgage Pass-Through Certificates, Series 2011-K12, dated 4/1/11 Classificaton: KeyCorp Public
